


CURTISS-WRIGHT CORPORATION
RETIREMENT SAVINGS RESTORATION PLAN
As Effective January 1, 2014
FIRST INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Savings Restoration Plan (the “Plan”),
effective January 1, 2014.

2.
Subsequent to the initial adoption, the Company has decided to amend the Plan,
effective January 1, 2015, to provide for the recoupment of overpayments made in
error.

3.
Article VII(a) of the Plan permits the Board of Directors of the Company (the
“Board”) to amend the Plan at any time and from time to time.

4.
Pursuant to Article II of the Plan, the Board has previously delegated to the
Committee the authority to adopt certain Plan amendments on behalf of the
Company.

Amendment to the Restoration Plan:
Article VIII is amended by adding a new paragraph (o), to read as follows:
(o)
Plan Applicable Only to Payment of Benefits

The Plan will be used and applied only in accordance with its provisions to
provide the benefits hereof.  A Participant or any other person entitled to
benefits under the Plan shall have no right to any benefit, payment or other
amount (including any additional amount or increase on account of a delay in
distribution(s) or any other reason) from the Plan except as expressly provided
by the Plan. A Participant or any other person receiving any amount to which he
was not entitled under the terms of the Plan shall be liable to the Plan for
such amount and shall pay such amount to the Plan immediately upon becoming
aware that he was not entitled to such amount.

1

--------------------------------------------------------------------------------




Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2015.


    
 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
 
 
 
 
 
 
Date:
 
 
 


2